DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-14 are pending in the application.
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup (US 2015/0257923 A1) (Based on 35 USC 102(a)(1) as publication prior to effective filing date of 12/22/17).

    PNG
    media_image1.png
    305
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    375
    media_image2.png
    Greyscale
	As to independent claims 1 and 14, Thirstrup teaches a base plate 1 for a medical device (ostomy appliance Abstract comprising base plate as bandage 1 [0111] Fig.1-17; [0020]-[0196]), the base plate 1 comprising:  	- a 1st adhesive layer 4 with a proximal side (towards skin 2 Fig.1A-B) configured for attachment of the base plate 1 to a skin surface 2 of a user [FIg.1A-B; [0111],ll.1-2], the 1st adhesive layer 4 having a stomal opening 3 with a center point [Fig.1A-1B [0111],ll.1-2]; and-  	a plurality of electrodes 7,8, 9 [three or more sets up to a multitude [0081] of coil and/or capacitor electrodes [0120],ll.9-10, such as sets of electrode coils/capacitors 7,8,9 Fig.1A-B [0114],ll.4-5] including a first leakage electrode, a second leakage electrode, and a third leakage electrode [where portions of electrodes of sets of electrodes 7, 8, and/or 9  function as leakage electrodes as providing sensing parts for detection and/or propagation/location of actual or potential leaks 10 between the skin 2 and the adhesive layer 4 [0081],ll.8-9,1-9; Fig.1B; [0111],ll.4-7];  	wherein the plurality of electrodes enables obtaining primary and secondary sensor signals from the 1st and 2nd detection electrode portions of the electrodes (e.g., by a change in capacitance) for detection of angular position of fluid in primary and secondary or more sensing zones for detection of fluid as leaks or potential leaks on the proximal side of the first adhesive layer by being configured to: detect presence of fluid in primary and separate secondary sensing zones on the proximal side of the first adhesive layer; the primary sensing zone arranged in a primary angle space from the center point of the first adhesive layer; and the secondary sensing zone arranged in a secondary angle space from the center point of the first adhesive layer [where multitude of electrodes including three or more electrodes arranged around a center point of the 1st adhesive layer (as necessarily at a primary and secondary angle spaces from the center point) to detect each position of a leak or potential leak in at least primary and secondary sensing zones as beneath multiple portions of one or more electrodes by, e.g., a capacitance change, at that location which enables detection of the course as the angular position of fluid of a propagating leak [0081],ll.3-9 on a proximal side of the adhesive [FIg.1A-B; [0111],ll.1-2, according to broadest reasonable interpretation]. 		in order to provide the detection of primary and secondary sensing zones at 1st and 2nd angle spaces from the center of the adhesive layer as necessarily included in detecting the course of a propagation of a leak [0081],ll.8-9,1-9. 	Millot does not specifically teach that, in the embodiment of Fig.1A-1B, the ground electrode components are provided as comprising separate elements as 1st and 2nd ground connection parts; 1st and 2nd ground electrode parts; and 1st and 2nd sensors. 	However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the recited electrode parts, zones, and angles, and one of skill would have been motivated to do so, and one of skill would have been motivated to do so, in order to provide the detection of primary and secondary sensing zones at 1st and 2nd angle spaces from the center of the adhesive layer as necessarily included in detecting the course of a propagation of a leak; and since it has been held that making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice.  MPEP 2144.05(V)(B). 	As to claims 2-3, Thirstrup teaches wherein the primary and secondary angle space spans a primary and secondary angle in the range from 45° to 315° (as necessarily provided as different circular angles in leak detection of course of propagation of leaks within circular electrodes about center of adhesive layer, as presented above for claim 1]. 	As to claim 4, Thirstrup teaches wherein the primary sensing zone and the secondary sensing zone are separate sensing zones [where multitude of electrodes including three or more electrodes arranged around a center point of the 1st adhesive layer (as necessarily at a primary and secondary angle spaces from the center point) to detect each position of a leak or potential leak in at least separate primary and secondary sensing zones as beneath multiple portions of one or more electrodes by, e.g., a capacitance change, at that location which enables detection of the course as the angular position of fluid of a propagating leak [0081],ll.3-9 on a proximal side of the adhesive [FIg.1A-B; [0111],ll.1-2, according to broadest reasonable interpretation].
	As to claims 5-6, Thirstrup teaches wherein the first and/or second leakage electrode comprises one or more primary first and/or second sensing parts arranged in the primary sensing zone [where multitude of electrodes including three or more electrodes arranged around a center point of the 1st adhesive layer to detect each position of a leak or potential leak in at least primary and secondary sensing zones corresponding to one or more primary  1st and 2nd sensing parts as parts beneath multiple portions of one or more electrodes by, e.g., a capacitance change, at that location which enables detection of the course as the angular position of fluid of a propagating leak [0081],ll.3-9 on a proximal side of the adhesive [FIg.1A-B; [0111],ll.1-2, according to broadest reasonable interpretation].

	As to claims 7-8, Thirstrup teaches wherein the second and/or third leakage electrode comprises one or more secondary second and/or third sensing parts arranged in the secondary sensing zone [where multitude of electrodes including three or more electrodes arranged around a center point of the 1st adhesive layer to detect each position of a leak or potential leak in at least primary and secondary sensing zones corresponding to one or more secondary 2nd and/or 3rd sensing parts as parts beneath multiple portions of one or more electrodes by, e.g., a capacitance change, at that location which enables detection of the course as the angular position of fluid of a propagating leak [0081],ll.3-9 on a proximal side of the adhesive [FIg.1A-B; [0111],ll.1-2, according to broadest reasonable interpretation].

	As to claim 9, Thirstrup teaches wherein the plurality of electrodes is configured to detect presence of fluid on the proximal side in a tertiary sensing zone, the tertiary sensing zone arranged in a tertiary angle space from the center point of the first adhesive layer [where multitude of electrodes including three or more electrodes arranged around a center point of the 1st adhesive layer (as necessarily at a primary, secondary, tertiary, or more angle spaces from the center point) to detect each position of a leak or potential leak in at least separate primary, secondary, tertiary, and more sensing zones as beneath multiple portions of one or more electrodes by, e.g., a capacitance change, at that location which enables detection of the course as the angular position of fluid of a propagating leak [0081],ll.3-9 on a proximal side of the adhesive [FIg.1A-B; [0111],ll.1-2, according to broadest reasonable interpretation].

	As to claim 10, Thirstrup teaches wherein the tertiary angle space spans a tertiary angle in the range from 45° to 180° (as necessarily provided as different circular angles in leak detection of course of propagation of leaks within circular electrodes about center of adhesive layer, as presented above for claim 1].

	As to claim 11, Thirstrup teaches wherein the primary sensing zone and the tertiary sensing zone are separate sensing zones (as provided in different sensing zones for 3 or more electrodes, as further presented above for claims 1 and 9].

	As to claim 12, Thirstrup teaches wherein the first leakage electrode comprises one or more tertiary first sensing parts arranged in the tertiary sensing zone (as provided in each of the electrodes as different sensing parts for different sensing zones for 3 or more electrodes, as further presented above for claims 1 and 9].

	As to claim 13, Thirstrup teaches wherein the third leakage electrode comprises one or more tertiary third sensing parts arranged in the tertiary sensing zone (as provided in different sensing zones as third sensing zone for third electrode having a portion as a third sensing zones, as further presented above for claims 1 and 9]. 
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781